  Case 1:19-cv-02892-VEC Document 11 Filed 05/03/19 Page 1 of 1




      TELEPHONE: 1-212-558-4000
                                                                  125 Broad Street
       FACSIMILE: 1-212-558-3588
          WWW.SULLCROM.COM                                  New York, New York 10004-2498
                                                                               ______________________

                                                                LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                 BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                       BEIJING • HONG KONG • TOKYO

                                                                           MELBOURNE • SYDNEY




                                                                May 3, 2019

Via ECF

The Honorable Valerie E. Caproni,
    United States District Court,
        Southern District of New York,
            40 Foley Square,
                 New York, New York 10007.

                 Re:        Gross v. AT&T Inc. et al., No. 19 Civ. 2892 (S.D.N.Y.)

Dear Judge Caproni:

              The parties in this action jointly submit the attached Stipulation and
[Proposed] Order, which addresses service of the Complaint and certain scheduling
matters. Pursuant to Your Honor’s Individual Rule of Practice 2(D), the parties are also
emailing a Microsoft Word version of the Stipulation and [Proposed] Order to the Court.

                                                                Respectfully submitted,

                                                                /s/ William B. Monahan

                                                                William B. Monahan

cc:    Counsel of Record (via ECF)
